         Case 1:19-cv-08120-RA Document 43 Filed 07/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
TRUSTEES OF THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS                                        USDC SONY
PENSION FUND, WELFARE FUND,                                           DOCUtv1ENT
ANNUITY FUND, APPRENTICESHIP,                                         ELECTRONICALLY FILED
JOURNEYMAN RETRAINING,
EDUCATIONAL AND INDUSTRY FUND;                                       II DOC#       1
TRUSTEES OF THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS
                                                                     ~ DATE~~~~:--~;;3/JOX>
RELIEF AND CHARITY FUND; and THE
NEW YORK CITY AND VICINITY
CARPENTERS LABOR-MANAGEMENT
CORPORATION,
                      Plaintiffs,
                                                                          19 CIVIL 8120 (RA)

                 -against-                                           DEFAULT JUDGMENT

DUNCAN PARTNERS, LLC,
                    Defendant.
---------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED, AND DECREED, That pursuant to the

Court's Memorandum Opinion & Order dated July 22, 2020, Plaintiffs' motion for default

judgment is granted. As to damages, Plaintiffs' request for $57,884.39 in the principal deficiency,

$13,721.79 in interest, $1,147.75 in promotional fund contributions, $40,434.88 in liquidated

damages, $3,825 in audit costs, and $575.39 in costs incurred in bringing this action, as well as

post judgment interest, are granted. Plaintiffs are also entitled to attorneys' fees in connection with

this action at the rates discussed in the order; accordingly, the case is closed.

DATED: New York, New York
       July 23, 2020
                                                              RUBY J. KRAJICK

                                                              Clerk of Court

                                                        BY:      V)f)~
                                                               Deputy Clerk
